MEMORANDUM **
Miguel Chavez Rodriguez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) adopting and affirming an immigration judge’s order denying his application for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252 and review questions of law de novo. Acosta v. Gonzales, 439 F.3d 550, 552 (9th Cir.2006). We grant the petition for review in part, deny it in part, and remand for further proceedings.
Pursuant to Acosta, decided subsequent to the BIA’s order in this case, the agency’s determination that Chavez Rodriguez is ineligible to adjust his status on account of 8 U.S.C. § 1182(a)(9)(C)(i)(I) is erroneous. See id. at 556 (“[A]n alien inadmissible for accruing more than one year of unlawful presence is eligible for penalty-fee adjustment of status.”).
Acosta also held that aliens in Chavez Rodriguez’s position are ineligible for a waiver under 8 U.S.C. § 1182(a)(9)(B). Id. at 556-58. We therefore deny this aspect of the petition for review.
Chavez Rodriguez’s motion to terminate the stay of appellate proceedings is denied as moot.
PETITION FOR REVIEW GRANTED in part; DENIED in part; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.